


Exhibit 10.74




Fran Horowitz
Brand President - Hollister Co.
6301 Fitch Path
New Albany, Ohio 43054




Dear Fran:


We are pleased that you have agreed to take on the responsibilities of your new
position as our President & Chief Merchandising Officer. As we discussed, your
compensation is being modified in connection with your new position. The terms
of your new compensation arrangements, as set forth in the attached Term Sheet,
will become effective as of December 21, 2015.


The terms and conditions of your at-will employment with us, as set forth in
your offer letter dated October 8, 2014, as modified by the executive severance
agreement dated July 7, 2015, will remain in full force and effect, without any
change except as modified by the provisions set forth in the attached Term
Sheet.


ABERCROMBIE & FITCH
MANAGEMENT CO.
 
Accepted by:
 
 
 
/s/ Arthur C. Martinez
 
/s/ Fran Horowitz
Arthur C. Martinez
Executive Chairman
 
Fran Horowitz
 
 
 
Date: December 16, 2015
 
Date: December 19, 2015





Enclosure: Term Sheet














--------------------------------------------------------------------------------






Term Sheet






CURRENT ROLE:    Brand President, Hollister
PROPOSED NEW ROLE:    President & Chief Merchandising Officer - All Brands


Component ($ in 000s)
Current
Proposed New*
% Increase
Base
$995
$1,100
11%
IC Target %
125%
135%
8%
IC Target $
$1,244
$1,485
19%
Target Total Cash
$2,239
$2,585
15%
Long-Term Incentive
$2,500
$3,500
40%
Target Total Direct Comp
$4,739
$6,085
28%



*
New role and updated Base Salary to be effective in late December 2015 or early
January 2016; new IC Target to be effective in Fiscal 2016 consistent with
Annual Leadership Team IC Program; new Long-Term Incentive value to be
recommended for Fiscal 2016





